Citation Nr: 1007552	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  00-18 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Evaluation of colitis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1988 until March 
1991, from March 1997 until December 1998, and from November 
2001 until July 2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Seattle, Washington.  The Veteran perfected a timely appeal 
to that decision.  Jurisdiction over the case was 
subsequently transferred to the Oakland, California RO at the 
request of the Veteran.

In March 2005, the Board remanded the case to the RO for 
further development and following the requested development, 
a supplemental statement of the case (SSOC) was issued in 
December 2005.  In April 2006 the case was again remanded by 
the Board with orders for additional development.  Such 
development having been accomplished, the issue is now before 
the Board for adjudication.


FINDING OF FACT

Colitis has been productive of moderate to moderately severe 
symptoms, including alternating diarrhea and constipation and 
frequent episodes of abdominal discomfort.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for colitis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.114, Diagnostic Code 7319 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In this case, the Veteran's claim arises from an appeal of 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 
06-2723 (Vet. App. January 26, 2009).  Therefore, no further 
notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2009).  Service treatment records have been obtained 
as have records of treatment within the VA system.  
Furthermore, the Veteran was afforded a VA examination in 
April 2005 during which the examiner took down the Veteran's 
history, and conducted a physical examination of him.  In May 
2005, following review of the Veteran's claims file, the 
examiner reached conclusions based on his examination that 
are consistent with the record.  The examination is found to 
be adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating on Appeal

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2009).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When a claimant is awarded service connection and assigned an 
initial disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (noting that staged ratings are assigned at the time 
an initial disability rating is assigned).  In Hart v. 
Mansfield, the Court extended entitlement to staged ratings 
to claims for increased disability ratings where "the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 
505, 511 (2007).  Here, the disability has not significantly 
changed and a uniform evaluation is warranted.

In the rating decision on appeal, the Veteran was awarded 
service connection for colitis and granted an evaluation of 
10 percent effective December 18, 1998.  In November 2001, 
the Veteran returned to active duty and his rating was 
suspended effective November 26, 2001.  The Veteran separated 
in July 2004 and in a rating decision of August 2008 the 
Veteran's rating was reinstated, effective August 1, 2004.

The Veteran's colitis is rated under 38 C.F.R. § 4.114, 
Diagnostic Code (DC or Code) 7319 for irritable colon 
syndrome (spastic colitis, mucous colitis, etc.).  The Board 
notes that effective July 2, 2001, the schedule of ratings 
for the digestive system, DCs 7311 to 7354, was revised.  A 
comparison of the language of DC 7319 prior to July 2001 and 
the current language reveals that no change was made to the 
Diagnostic Code under which the Veteran is rated.  

Pursuant to DC 7319, a 10 percent rating contemplates 
moderate symptoms such as frequent episodes of bowel 
disturbance with abdominal distress.  38 C.F.R. § 4.114, DC 
7319 (2009).  A 30 percent rating requires a showing of 
severe symptoms, including diarrhea or alternating diarrhea 
and constipation, with more or less constant abdominal 
distress.  Id.

On separation in December 1998, the Veteran reported a 
history of irritable bowel syndrome (IBS) and colitis related 
to stress.  VA examination in February 1999, indicated that 
the Veteran was diagnosed with colitis by barium enema as 
well as by colonoscopy with biopsy.  He was experiencing 
cramps and diarrhea five to six times in the morning, but 
none at night or in the evening.  Symptoms were induced by 
eating food and stress.

In March 1999, the Veteran's colitis was productive of loose 
stools with mucous and foul smell, usually in the morning.  
He had cramping and tenesmus with the stools and at times sat 
on the toilet for 40 minutes with continued stool.  He had 
intermittent to severe urgency throughout the day, sometimes 
associated with a meal and sometimes not.  He was 
occasionally unable to make it to the bathroom.  Other 
symptoms included "explosive bowel movements, pain with 
defecation and stomach cramps."  

In May 1999 the Veteran complained of crampy, stabbing 
abdominal pain related to bowel movements.  He stated that he 
often had the feeling of incomplete evacuation and reported 
mucous and blood in his stool.  He had no constipation or 
diarrhea and did not usually use the toilet more than once a 
day.  In July 1999 the Veteran endorsed diarrhea and he was 
evaluated with possible IBS.

Service treatment records from November 2001 through July 
2004 indicate ongoing symptoms associated with colitis and 
IBS.  In November 2002 such symptoms were described as 
"significant unresolved chronic (ulcerative?) colitis," 
though in December 2002 his symptoms had become reduced.  In 
January, February, March, July, August, September and 
December 2003, the Veteran was diagnosed with irritable bowel 
syndrome.  A note indicates that in March 2003, irritable 
bowel syndrome was "under control" through the use of 
medication.  In January 2004 the Veteran was diagnosed with 
an unspecified eating disorder and irritable bowel syndrome.

In October 2005 the Veteran reported nausea vomiting and 
diarrhea.  His abdomen was soft and positive for bowel sounds 
in all quadrants.  He was diagnosed with acute 
gastroenteritis and dehydration.

On VA examination in April 2007, the Veteran reported having 
approximately 10 bowel movements a day.  He described his 
stool as semi-formed and pudding-like with blood periodically 
and bright red blood per rectum twice a week.  He had 
abdominal pain with each bowel movement which seemed to 
improve after the bowel movement.  The Veteran also 
experienced incontinence, which had caused him to leave 
several jobs as his occupation required that he be accompany 
aircraft into the air during flight testing.  The Veteran had 
some mucous-type secretions from his rectum.  The Veteran's 
abdomen was soft, nontender, and he had normoactive bowel 
sounds.  The examiner indicated an essentially normal abdomen 
examination.  Following a review of the Veteran's claims file 
in May 2007, the examiner indicated that the Veteran's 
working diagnosis was IBS.  He stated that the disorder was 
moderate to moderately severe given his medical history.

In June 2007 the Veteran underwent a colonoscopy, with a 
preoperative diagnosis of chronic diarrhea.  The colonoscopy 
was normal up to the distal ileum except for mild external 
hemorrhoids.  The operative report indicated that the 
Veteran's diarrhea symptoms were alleviated with Imodium.  
Laboratory investigation indicated normal levels of thyroid-
stimulating hormone and normal celiac screening panel.

In September 2007, the Veteran reported a history of 
alternating diarrhea and constipation.  Cramping and 
abdominal pain preceded diarrhea and resolved after bowel 
movement.  The Veteran had no nocturnal symptoms.

After a careful review of the record, the Board finds the 
Veteran's colitis to be no more than 10 percent disabling.  
The current 10 percent evaluation contemplates moderate 
symptoms including frequent episodes of bowel disturbance 
with abdominal distress.  38 C.F.R. § 4.114, DC 7319 (2009).  
A 30 percent rating requires a showing of severe symptoms, 
including diarrhea or alternating diarrhea and constipation, 
with more or less constant abdominal distress.  Id.

The lay and medical evidence shows that Veteran has 
incontinence, diarrhea, and abdominal pain on bowel movement.  
The Veteran has also claimed alternating diarrhea and 
constipation.  On examination, the Veteran's overall symptom 
picture was described as moderate to moderately severe.  
While the Board recognizes that a 30 percent rating is 
indicated by alternating diarrhea and constipation, such 
symptoms must also be accompanied by "more or less constant 
abdominal distress."  38 C.F.R. § 4.114, DC 7319 (2009).  
Here, the Veteran's abdominal discomfort has been reported to 
resolve following bowel movements, and thus is not "more or 
less constant."  While true that from November 2001 through 
July 2004, the Veteran had indicate ongoing symptoms 
associated with colitis and IBS, described as "significant 
[and] unresolved," the Board notes that by December 2002 his 
symptoms had become reduced and in 2007 he was under 
abdominal distress resolved following bowel movements.

The Board notes that 38 C.F.R. § 4.114, DC 7323 provides for 
assignment of a disability rating for ulcerative colitis.  In 
the present case, the Veteran has not been diagnosed with 
ulcerative colitis.  Rather, in March 1999 the Veteran's 
colitis was described as of an "unclear etiology" and in 
May 1999 it was indicated that the Veteran had been seen 
"for problems of irritable bowel syndrome vs. ulcerative 
colitis."  During his April 2007 VA examination, the Veteran 
was diagnosed with "pan-colitis" and in September 2007 his 
colitis was stated to be an "unknown type of colitis."  In 
sum, the evidence does include a diagnosis of ulcerative 
colitis and a rating under 38 C.F.R. § 4.114, DC 7323 is not 
indicated.

The Veteran has asserted that his disability is more than 10 
percent disabling, however the medical evidence prepared by 
skilled, neutral professionals is more probative than the 
Veteran's lay statements.  While his testimony has been 
consistent and is found to be credible, even when accepted as 
true, it does not provide a basis for a higher evaluation.
 
Based on the foregoing, the Board concludes that the 
Veteran's colitis has been 10 percent disabling throughout 
the periods on appeal.  As the preponderance of the evidence 
is against the claim, there is no doubt to be resolved.   38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990). 

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. 2009).  The first question is whether 
the schedular rating adequately contemplates the Veteran's 
disability picture.  Thun, 22 Vet. App. at 115.   If the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  If the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, then the second inquiry is whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
governing norms.  If the Veteran's disability picture meets 
the second inquiry, then the third step is to refer the case 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.  Having reviewed the 
evidence, the Board finds that referral to Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for determination and assignment of an extraschedular 
rating is not warranted.


ORDER

An evaluation in excess of 10 percent for colitis is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


